DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s)  1( in part), 2, drawn to a radiolabel free method for identifying a 5' end cap on a target ribonucleic acid (RNA) wherein the target RNA is a eukaryotic messenger RNA.
Group 2, claim(s)  1 ( in part), 3, drawn to a radiolabel free method for identifying a 5' end cap on a target ribonucleic acid (RNA) wherein the surface coated substrate comprises magnetic beads.
3, claim(s) 1 ( in part), 4, drawn to  o a radiolabel free method for identifying a 5' end cap on a target ribonucleic acid (RNA)  wherein the reagent on the surface coated substrate that 30binds to the nonradiolabeled tagged probe is selected from the group consisting of:(a) streptavidin, wherein the nonradiolabeled tag is biotin; (b) avidin, wherein the nonradiolabeled tag is biotin; (c) an anti-biotin antibody, wherein the nonradiolabeled tag is biotin; 35(d) an anti-digoxigenin antibody, wherein the nonradiolabeled tag is digoxigenin; and (e) an anti-peptide antibody, wherein the nonradiolabeled tag is a peptide.
	Group 4, claim(s) 5 (in part), 6-7, drawn to a radiolabel free method for determining the 5' end orientation on target RNA, wherein the target RNA is synthesized in vitro.  It is noted claim 7 recites embodiment of claim 33 and for antecedent basis is being considered to depend from claim 6, if the claim 7 is amended to depend from another claim the restriction election may be reconsidered.
Group 5, claim(s) 5 ( in part), 8, drawn to a radiolabel free method for determining the 5' end orientation on target RNA wherein the in vitro synthesized RNA comprises a nucleotide selected from the group consisting of 4J (pseudouridine) and m5C (5- methylcytidine)..
Group 6, claim(s) 9 (nm part), 10-11, drawn to a radiolabel free method for determining capping efficiency wherein the target RNA is an in vitro transcription (IVT) reaction mixture.
Group 7, claim(s) 9 ( in part), 12, drawn to  a radiolabel free method for determining capping efficiency wherein the uncapped triphosphate mRNA is detectable over a tested range of 0.1 to 90% with a linear response.
8, claim(s) 9 ( in part), 13, drawn to  a radiolabel free method for determining capping efficiency wherein the uncapped triphosphate mRNA is detectable over a tested range of 0.5 to 25% with a linear response.
Group 9, claim(s) 14-15, drawn to radiolabel free method for detecting a capping reaction impurity in an RNA preparation.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects groups 1-3, applicant must elect a specific reagent on the coated substrate and a non-radiolabeled tag.
If applicant elects groups 4-5, applicant must elect P (pseudouridine); m5C (5- methylcytidine); m5U (5-methyluridine); m6A (N6-methyladenosine); s2U (2- thiouridine); Um (2'-O-methyl-U; 2'-O-methyluridine); m1A (1-methyladenosine);  30m2A (2-methyladenosine); Am (2'-O-methyladenosine); ms2 m6A (2-methylthio-N6- methyladenosine); i6A (N6-isopentenyladenosine); ms2i6A (2-methylthio- N6isopentenyladenosine); io6A (N6-(cis-hydroxyisopentenyl)adenosine); ms2i6A (2-methylthio-N6-(cis-hydroxyisopentenyl)adenosine); g6A (N6- glycinylcarbamoyladenosine); t6A (N6-threonylcarbamoyladenosine); ms2t6A (2- 35methylthio-N6-threonyl carbamoyladenosine); m6t6A (N6-methyl-N6- threonylcarbamoyladenosine); hn6A(N6-hydroxynorvalylcarbamoyladenosine); ms2hn6A (2-methylthio-N6-hydroxynorvalyl carbamoyladenosine); Ar(p) (2'-0- WO 2017/098468PCT/IB2016/057499 52 ribosyladenosine (phosphate)); I (inosine); mI (1-methylinosine); m1Im (1,2'-0- dimethylinosine); m3C (3-2C (2- thiocytidine); ac4C(N4-acetylcytidine); f5C (5-formylcytidine); m5 Cm (5,2'-0- dimethylcytidine); ac4Cm (N4-acetyl-2'-O-methylcytidine); k2C (lysidine); mG (1- 5methylguanosine); m2G (N2-methylguanosine); m'G (7-methylguanosine); Gm (2'- 0-methylguanosine); m2 2G (N2,N2-dimethylguanosine); m2Gm (N2,2'-O- dimethylguanosine); m22Gm (N2,N2,2'-O-trimethylguanosine); Gr(p) (2'-0- ribosylguanosine (phosphate)); yW (wybutosine); o2yW (peroxywybutosine); OHyW (hydroxywybutosine); OHyW* (undermodified hydroxywybutosine); imG 10(wyosine); mimG (methylwyosine); Q (queuosine); oQ (epoxyqueuosine); galQ (galactosyl-queuosine); manQ (mannosyl-queuosine); preQO (7-cyano-7- deazaguanosine); preQ1 (7-aminomethyl-7-deazaguanosine); G* (archaeosine); D (dihydrouridine); m5Um (5,2'-O-dimethyluridine); s4U (4-thiouridine); m5s2U (5- methyl-2-thiouridine); s2Um (2-thio-2'-O-methyluridine); acp3U (3-(3-amino-3- 15carboxypropyl)uridine); ho5U (5-hydroxyuridine); mo5U (5-methoxyuridine); cmo5U (uridine 5-oxyacetic acid); mcmo5U (uridine 5-oxyacetic acid methyl ester); chm5U (5-(carboxyhydroxymethyl)uridine)); mchm5U (5-(carboxyhydroxymethyl)uridine methyl ester); mcm5U (5-methoxycarbonylmethyluridine); mcm5Um (5- methoxycarbonylmethyl-2'-O-methyluridine); mcm5s2U (5- 20methoxycarbonylmethyl-2-thiouridine); nm5s2U (5-aminomethyl-2-thiouridine); mnm5U (5-methylaminomethyluridine); mnm5s2U (5-methylaminomethyl-2- thiouridine); mnm5se2U (5-methylaminomethyl-2-selenouridine); ncm5U (5- carbamoylmethyluridine); ncm5Um (5-carbamoylmethyl-2'-O-methyluridine); cmnm5U (5-carboxymethylaminomethyluridine); cmnm5Um (5- 25carboxymethylaminomethyl-2'-O-methyluridine); cmnm5s2U (5- carboxymethylaminomethyl-2-thiouridine); m6 2A (N6,N-dimethyladenosine); Im (2'-O-4C(N4-methylcytidine); m4 Cm (N4,2'-O-dimethylcytidine); hm5C (5-hydroxymethylcytidine); m3U (3-methyluridine); cm5U (5- carboxymethyluridine); m6Am (N6,2'-O-dimethyladenosine); m6 2Am (N6,N6,O-2'- 30trimethyladenosine); m2'7G (N2,7-dimethylguanosine); m2'2'7G (N2,N2,7- trimethylguanosine); m3Um (3,2'-O-dimethyluridine); m5D (5- methyldihydrouridine); f5Cm (5-formyl-2'-O-methylcytidine); m1Gm (1,2'-0- dimethylguanosine); m1Am (1,2'-O-dimethyladenosine); Tm5U (5- taurinomethyluridine); Tm5s2U (5-taurinomethyl-2-thiouridine)); imG-14 (4- 35 demethylwyosine); imG2 (isowyosine); and ac6A (N6-acetyladenosine). 
If applicant elects groups 6-8, applicant must elect a specific IVT reaction preparation and tested range of linearity response. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups 1-9 lack unity of invention because even though the inventions of these groups require the technical feature of hybridizing, treating with RNAse and isolating , Vickers (PLOS One (2014) volume 9, e108625).  Vickers teaches isolation of RNA caps using biotinylated oligos in cells with high or low Rnase H activity.  Thus the claims lack a special technical feature of the prior art and thus unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steven Pohnert/           Primary Examiner, Art Unit 1634